Title: From Thomas Jefferson to Richard Price, 19 May 1789
From: Jefferson, Thomas
To: Price, Richard



Dear Sir
Paris May 19. 1789.

Your favor of the 4th. inst. is duly received. I am in hourly expectation of receiving letters permitting me to go to America for a few months, and shall leave Paris within a very few days after I shall have received them. As this is probably the last letter I can have the honour of writing you before my return, I will do myself  the pleasure of putting you into possession of the state of things here at this moment, as it may enable you better to decide between truth and falsehood for some time to come. You already know that the states general are met, and have seen the speeches of the king, the Garde des sceaux and of Mr. Necker. The three orders sit as yet in different chambers. The great preliminary question, Whether they shall vote by orders or persons is undecided. It has not yet been formally proposed; but the votes already given in the separate chambers on the outworks of that question, shew that the Tiers etat are unanimous for voting by persons, a good majority of the clergy of the same disposition, and only 54. of the noblesse against 190 of the same body who are for voting by orders. The chambers have appointed committees to confer together on the means of conciliation, but this is mere form, conciliation being impracticable. The noblesse, as some think, could be induced to unite themselves into one house with the higher clergy, the lower clergy and tiers forming another. But the tiers are firm, and will agree to no modification. They are disposed to reduce the state to one order as much as possible. As we are always disposed to conjecture on the future, it is natural to form conjectures as to the issue from the present difficulty. One idea is that they will separate to consult their constituents. I think they will not do this because they know their constituents will repeat the same instructions: and what in the mean time is to become of a government which cannot keep in motion with less than a million of livres a day? A more probable conjecture is that when it shall be manifest that conciliation is impracticable, the Tiers will invite the other orders to come and take their places in the common chamber. The majority of the clergy (to wit the Curés) and the minority of the noblesse will accept the invitation. The Chamber thus composed will declare that the States general are now constituted, will notify it to the king, and propose to proceed to business. If he refuses to acknolege them, and adheres to the principles of the noblesse, they will suspend all taxes, form a Declaration of rights, and do such other acts as circumstances will admit, and go home. The taxgatherers will be resisted, and perhaps the souldiery take side with the tiers and their officers with the noblesse. But I rather suppose the king will do business with the States so constituted, negociating at the same time, as they go along, a reconciliation with the seceding members. The latter may in that case excite small and partial troubles, but cannot make a serious resistance. It is very important that the lower clergy side  with the tiers. They are the effective part of that order, while the bishops and archbishops are held in detestation. But you are to keep in mind that these are conjectures, and you know how small a circumstance may give a totally different turn from what has been plausibly conjectured. My hope is that the mass of the Bourgeoisie is too well in motion and too well informed to be resisted or misled, and ultimately that this great country will obtain a good constitution and shew the rest of Europe that reformation in government follows reformation in opinion. I am with sentiments of the most perfect esteem & attachment Dear Sir your most obedient & most humble servt.,

Th: Jefferson

